MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                          FILED
regarded as precedent or cited before any                               Jul 21 2020, 9:03 am
court except for the purpose of establishing
                                                                            CLERK
the defense of res judicata, collateral                                 Indiana Supreme Court
                                                                           Court of Appeals
estoppel, or the law of the case.                                            and Tax Court




ATTORNEY FOR APPELLANT –                                  ATTORNEYS FOR APPELLEE
MOTHER                                                    Curtis T. Hill, Jr.
Cristin L. Just                                           Attorney General of Indiana
Crown Point, Indiana
                                                          David E. Corey
ATTORNEY FOR APPELLANT –                                  Deputy Attorney General
FATHER                                                    Indianapolis, Indiana
Linda L. Harris
Kentland, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Termination                          July 21, 2020
of the Parent-Child Relationship                          Court of Appeals Case No.
of R.A. (Minor Child);                                    20A-JT-136
D.E. (Mother) and A.A.                                    Appeal from the Jasper Circuit
(Father),                                                 Court
                                                          The Honorable John D. Potter,
Appellants-Respondents,
                                                          Judge
        v.                                                Trial Court Cause No.
                                                          37C01-1909-JT-138
Indiana Department of Child
Services,
Appellee-Petitioner.



Court of Appeals of Indiana | Memorandum Decision 20A-JT-136 | July 21, 2020                    Page 1 of 6
      Najam, Judge.


                                        Statement of the Case
[1]   D.E. (“Mother”) and A.A. (“Father”) appeal the trial court’s termination of

      their parental rights over R.A. (“Child”). Mother and Father raise three issues

      for our review, which we restate as the following two issues:


              1.       Whether the trial court clearly erred when it concluded
                       that the circumstances that resulted in Child’s removal
                       from Mother’s and Father’s care would not be remedied.


              2.       Whether the court clearly erred when it concluded that
                       termination of Mother’s parental rights was in Child’s best
                       interests.


[2]   We affirm.


                                  Facts and Procedural History
[3]   In September of 2018, Mother gave birth to Child. Child was born addicted to

      opiates and methamphetamine, and the Indiana Department of Child Services

      (“DCS”) filed a petition to have Child declared a child in need of services

      (“CHINS”). The trial court granted DCS’s petition, placed Child in Father’s

      care, and ordered Mother to stay away from Child. However, Father promptly

      returned Child to Mother. Thereafter, the court ordered Child removed from

      Father’s care. Both parents later admitted that Child was a CHINS.


[4]   Over the course of the next year, Mother and Father each repeatedly failed drug

      tests, and they were in and out of jail. In September of 2019, DCS filed its

      Court of Appeals of Indiana | Memorandum Decision 20A-JT-136 | July 21, 2020   Page 2 of 6
      petition to terminate Mother’s and Father’s parental rights over Child. After a

      fact-finding hearing, the trial court agreed and entered its order terminating

      their rights. This appeal ensued.


                                      Discussion and Decision
                                             Standard of Review

[5]   Mother and Father each appeal the trial court’s termination of their parental

      rights over Child. The court’s judgment recites findings of fact and conclusions

      thereon following an evidentiary hearing. As our Supreme Court has

      explained, in such circumstances


              [w]e affirm a trial court’s termination decision unless it is clearly
              erroneous; a termination decision is clearly erroneous when the
              court’s findings of fact do not support its legal conclusions, or
              when the legal conclusions do not support the ultimate decision.
              We do not reweigh the evidence or judge witness credibility, and
              we consider only the evidence and reasonable inferences that
              support the court’s judgment.


      M.H. v. Ind. Dep’t of Child Servs. (In re Ma.H.), 134 N.E.3d 41, 45 (Ind. 2019)

      (citations omitted).


[6]   “Parents have a fundamental right to raise their children—but this right is not

      absolute.” Id. “When parents are unwilling to meet their parental

      responsibilities, their parental rights may be terminated.” Id. at 45-46. To

      terminate parental rights, Indiana Code Section 31-35-2-4(b)(2) (2019) requires

      DCS to demonstrate, as relevant here, that “[t]here is a reasonable probability

      that the conditions that resulted in the [Child’s] removal or the reasons for
      Court of Appeals of Indiana | Memorandum Decision 20A-JT-136 | July 21, 2020    Page 3 of 6
      placement outside the home of the parents will not be remedied” and that the

      “termination is in the best interests of the [Child].”


                         Issue One: Whether the Conditions that Resulted
                             in Child’s Removal will not be Remedied

[7]   We first address the trial court’s conclusion that the conditions that resulted in

      Child’s removal from Mother and from Father are not likely to be remedied. In

      determining whether the conditions that led to a child’s placement outside the

      parents’ care will not be remedied, a trial court is required to (1) ascertain what

      conditions led to the child’s removal or placement and retention outside the

      parents’ care; and (2) determine whether there is a reasonable probability that

      those conditions will not be remedied. R.C. v. Ind. Dep’t of Child Servs. (In re

      K.T.K.), 989 N.E.2d 1225, 1231 (Ind. 2013). Neither Mother nor Father

      disputes the conditions that led to Child’s removal from their care, namely,

      their drug and criminal histories.


[8]   We thus turn to Mother’s argument that the court erred when it concluded that

      there is a reasonable probability that those conditions will not be remedied with

      respect to her. According to Mother, the court erred in this determination

      because she was “effectively abandoned” by DCS. Mother’s Br. at 13. That is,

      Mother asserts that DCS “made no attempts” to contact her “or follow up on

      the status of her progress” with substance abuse treatment. Id. at 11. Mother

      continues by asserting that DCS’s failures resulted in the trial court merely

      assuming that “the substance issue was persistent . . . .” Id. at 13.



      Court of Appeals of Indiana | Memorandum Decision 20A-JT-136 | July 21, 2020   Page 4 of 6
[9]    We cannot agree with Mother’s assessment. Mother does not dispute the trial

       court’s findings that she did not provide DCS with a manner in which DCS

       could verify Mother’s claims that she was participating in a substance abuse

       program, that she did not complete any services she began, that she continued

       to test positive for methamphetamine and heroin, that she has criminal charges

       pending, and that she has not addressed her drug issues. Those findings

       support the trial court’s judgment that the conditions that resulted in Child’s

       removal are not likely to be remedied.


[10]   Moreover, DCS did not abandon Mother. DCS developed a case plan for

       Mother and monitored her progress, and DCS kept the trial court informed of

       her progress, which documents were served on Mother. DCS attempted to

       communicate with Mother, but Mother’s provided phone number did not

       connect. DCS also informed Mother of local services in which she could

       participate. And DCS offered drug screens to Mother. Mother’s argument that

       DCS abandoned her is not correct, and the trial court’s conclusion that the

       conditions that resulted in Child’s removal from Mother’s care is not clearly

       erroneous.


[11]   Father also asserts that the court erred when it concluded that the conditions

       that resulted in Child’s removal from his care will not be remedied. But

       Father’s argument on this issue amounts to the following assertions: that he

       passed several, though not all, of his drug tests; that his incarceration interfered

       with his ability to participate in services; that he did participate in some



       Court of Appeals of Indiana | Memorandum Decision 20A-JT-136 | July 21, 2020   Page 5 of 6
       services; and that the court is simply speculating when it concluded that the

       conditions that resulted in Child’s removal from Father will not be remedied.


[12]   We reject Father’s argument, which is merely a request for this Court to

       reweigh the evidence that was before the trial court. Indeed, Father’s own

       argument acknowledges that he continued to fail drug tests and did not

       complete his services toward reunification. We will not reweigh the evidence

       on appeal, and we cannot say that the trial court’s judgment is clearly

       erroneous.


                                  Issue Two: Best Interests of the Child

[13]   Mother separately asserts that the trial court erred when it terminated her

       parental rights because the termination was not in Child’s best interests. But

       Mother’s argument on this issue is the same as her argument on Issue One,

       namely, that DCS’s purported abandonment of her rendered the trial court’s

       ensuing termination order erroneous. For the reasons explained above, we

       reject that argument. Further, the findings support the trial court’s conclusion

       that the termination of Mother’s parental rights is in the Child’s best interests.

       We therefore affirm the trial court’s judgment.


[14]   Affirmed.


       Bradford, C.J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-JT-136 | July 21, 2020   Page 6 of 6